            3:20-cv-03091-JBM # 6           Page 1 of 5                                                 E-FILED
                                                                            Friday, 26 June, 2020 03:10:08 PM
                                                                                 Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

PATRICK COMI,                                          )
                                                       )
                               Plaintiff,              )
       v.                                              )      No.: 20-cv-3091-JBM
                                                       )
R. ZEIGER, et al.,                                     )
                                                       )
                               Defendants.             )

                                        MERIT REVIEW

       Plaintiff, proceeding pro se, pursues an action 42 U.S.C. § 1983, alleging retaliation,

violations of due process and the intentional infliction of emotional distress (“IIED”) at the

Western Correctional Center (“Hill”). The case is before the Court for a merit review pursuant to

28 U.S.C. § 1915A. In reviewing the Complaint, the Court accepts the factual allegations as

true, liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th

Cir. 2013). However, conclusory statements and labels are insufficient. Enough facts must be

provided to “state a claim for relief that is plausible on its face.” Alexander v. United States, 721

F.3d 418, 422 (7th Cir. 2013)(citation and internal quotation marks omitted). While the pleading

standard does not require “detailed factual allegations,” it requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th

Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       On April 13, 2018, Plaintiff was in the inmate visiting room, having a visit with his wife.

Plaintiff’s wife asked to use the restroom and the request was denied by Defendants Zeiger, an

unnamed Sergeant, and Defendant Givens. Plaintiff’s wife was later asked to “step outside”

where she was allegedly intimidated and threatened by Defendants Givens, Dannehold, and a

John Doe correctional officer. Plaintiff thereafter told his wife that he would file a grievance and



                                                   1
          3:20-cv-03091-JBM # 6           Page 2 of 5



write to the Warden complaining about the matter. Plaintiff claims that Defendants Zeiger heard

the comment and immediately got on the phone with an unidentified individual, informing that

individual that Plaintiff intended to file a grievance.

       Later that evening, Defendant Zeiger charged Plaintiff with threats and intimidation,

issuing him a disciplinary ticket. Some time thereafter, Defendants Givens, Kempf, Hubbard and

a John Doe Officer handcuffed Plaintiff, and Defendant Kempf remarked that he would not be

writing a letter or grievance that night as he was being taken to segregation. After the events,

Plaintiff filed an emergency grievance asserting that the disciplinary charge was false and that

Defendants Zeiger had lied. The grievance was dated April 13, 2018, but not received until April

20, 2018. [ECF 1-1 p. 15].

       Plaintiff’s wife came to the prison the following day and was denied a visit with Plaintiff

due to his being in segregation. She returned the following day, April 15, 2018, and was allowed

a no-contact visit with Plaintiff who was in a segregation cage. On April 16, 2018, Plaintiff was

released from disciplinary segregation and allowed to visit with his wife.

       Plaintiff claims that he was held three days in a segregation cell without running water

and a toilet that ping-ponged feces and urine. He also claims that inmates next door to him were

fighting and, when the guards used pepper spray to subdue them, it migrated to Plaintiff’s cell

causing him breathing difficulty. Plaintiff alleges that he requested but did not receive medical

treatment. He does not indicate, however, to whom he made the request.

       Plaintiff alleges that Defendants Cawthon and Ferguson were responsible for reviewing

and investigating disciplinary charges and that they failed to adequately do so, violating his due

process rights. Plaintiff alleges that Defendants Zeiger, Givens, Kempf, Dannehold, Hubbard,

John Doe, Cawthon and Ferguson retaliated against him and subjected him to the intentional



                                                   2
          3:20-cv-03091-JBM # 6          Page 3 of 5



infliction of emotional distress. Plaintiff requests compensatory and punitive damages as well as

injunctive relief.

                                            ANALYSIS

        As a preliminary matter, Plaintiff may not assert any action on behalf of his wife for the

intimidation she allegedly experienced from Defendants Givens, Dannehold, and the John Doe

Officer. This is so as, while Plaintiff may represent himself, as a non-lawyer, he may not

represent others. See 28 U.S.C. §1654; Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 830 (7th

Cir. 1986)(per curiam).

        The Court now examines Plaintiff’s own claims, beginning with the claim that Defendant

Zeiger retaliated by filing false disciplinary charges against him. Prisoners have a protected First

Amendment right to file grievances and to speak about the conditions of their confinement and

may not be retaliated against for the exercise of this protected activity. Dobbey v. IDOC, 574

F.3d 443, 446 (7th Cir. 2009). However, while these protections apply to the filing of complaints

and grievances, they do not apply to the mere threat of filing a complaint or grievance. See

Bridges v. Gilbert, 557 F.3d 541, 555 (7th Cir. 2009) (“[it is] implausible that a threat to file a

grievance would itself constitute a First Amendment-protected grievance.”) See also, Davenport

v. Szczepanski, No. 16-494, 2016 WL 3254525, at *3 (S.D. Ill. June 14, 2016), aff'd, 704 Fed.

Appx. 602 (7th Cir. 2017) (dismissing retaliation claim at merit review as the threat to file a

grievance is not protected activity). Here, Plaintiff clearly pleads that he was charged with a

disciplinary infraction and placed in segregation prior to filing the emergency grievance. As a

result, his retaliation claim against Defendant Zeiger is DISMISSED for failure to state a claim.

        Plaintiff also asserts that Defendants Givens, Kempf, Hubbard and John Doe retaliated by

handcuffing him and taking him to segregation. Here, again, Plaintiff was taken to segregation



                                                  3
          3:20-cv-03091-JBM # 6          Page 4 of 5



prior to filing a related grievance so he cannot state a colorable retaliation claims against these

individuals. This claim is dismissed as to Defendants Givens, Kemp, Hubbard and John Doe.

Bridges, 557 F.3d 541.

       Plaintiff alleges that Defendants Cawthon and Ferguson’s allegedly insufficient

investigation evidenced retaliation and violation of due process. Plaintiff makes no mention of a

disciplinary hearing and does not claim that he was not provided “prior written notice of the

violation, a written statement of fact-finding, the right to present witnesses and evidence, and a

decision by an impartial body.” McPherson v. McBride, 188 F.3d 784, 787 (7th Cir. 1999) citing

Hanrahan v. Lane, 747 F.2d 1137, 1139–41 (7th Cir.1984). Plaintiff may not allege lack of due

process based merely on an inadequate investigation. Ford v. Page, 169 F. Supp. 2d 831, 840–41

(N.D. Ill. 2001) citing Hanrahan v. Lane, 747 F.2d 1137, 1142 (7th Cir.1984);McDonald v. State

of Illinois, 557 F.2d 596 (7th Cir.), cert. denied, 434 U.S. 966 (1977) (allegations of an

inadequate investigation do not state a constitutional violation).

       Furthermore, if Plaintiff were found guilty and received punishment which would

implicate a liberty interest, his claim would be potentially barred by Heck v. Humphrey, 512 U.S.

477 (1994). The Court need not consider the Heck issue at this time but, if Plaintiff repleads, he

is to indicate the disposition of the disciplinary ticket. The retaliation and due process claims

against Defendants Cawthon and Ferguson are DISMISSED.

       Plaintiff also fails to plead sufficient facts to support a claim of Intentional Infliction of

Emotional Distress. “Under Illinois law, a plaintiff claiming intentional infliction of emotional

distress must demonstrate that the defendant intentionally or recklessly engaged in ‘extreme and

outrageous conduct’ that resulted in severe emotional distress.” Dent v. Nally, No. 16-00442,

2016 WL 2865998, at *4 (S.D. Ill. May 17, 2016) (internal citations omitted). “[E]motional



                                                  4
            3:20-cv-03091-JBM # 6         Page 5 of 5



distress alone is not sufficient to give rise to a cause of action. The emotional distress must be

severe ...unendurable by a reasonable person…” Sornberger v. City of Knoxville, Ill., 434 F.3d

1006, 1030 (7th Cir. 2006) (internal citations omitted). “Fright, horror, grief, shame, humiliation,

worry, etc. may fall within the ambit of the term ‘emotional distress,’ these mental conditions

alone are not actionable.” Id. at 1030. Plaintiff does not plead a sufficient showing here and the

IIED claim is dismissed.

       IT IS THEREFORE ORDERED:

       1.       Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will have 30 days in which to replead his

claims, consistent with this order. The pleading is to be captioned Amended Complaint and is to

include all of Plaintiff’s claims without reference to a prior pleading. Failure to file an amended

complaint will result in the dismissal of this case, without prejudice, for failure to state a claim.

       2.       Plaintiff files [5], requesting the recruitment of pro bono counsel. Plaintiff

indicates that he has contacted five attorneys’ offices but does not provide copies of the letters he

sent to, or received from, these attorneys. As a result, Plaintiff fails to document a good faith

effort to secure counsel on his own. Pruitt v. Mote, 503 F.3d 647, 654-55(7th Cir. 2007). [5] is

DENIED at this time. In the event that Plaintiff renews his motion, he is to provide the requested

documentation.




 6/26/2020
_____________________________                  ___   s/Joe Billy McDade   _
ENTERED                                             JOE BILLY McDADE
                                               UNITED STATES DISTRICT JUDGE




                                                   5
